Citation Nr: 0205311	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for postoperative residuals of a left varicocele, 
with inguinal nerve irritation and entrapment history.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1946 and from December 1953 to August 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDINGS OF FACT

1.  A rating decision in December 1992 assigned an evaluation 
of 20 percent for service-connected postoperative residuals 
of a left varicocele, effective from November 1991.

2.  Based on November 1998 and January 1999 VA examination 
reports, the RO reduced the evaluation for the veteran's left 
varicocele disability from 20 percent to noncompensable 
effective from August 1999.

3.  The veteran had a 20 percent rating in effect for more 
than five years and the examination reports upon which the 
reduction was based were less full and complete than VA 
examinations upon which the RO assigned and continued the 
veteran's 20 percent rating, respectively.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for 
postoperative residuals of a left varicocele, with inguinal 
nerve irritation and entrapment history, have been met.  38 
C.F.R. § 3.344 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 296 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records, as well as private medical 
records.  Additionally, the RO provided the veteran with 
several examinations in relation to the disability at issue.  

The record discloses that the rating decisions provided the 
veteran with the reasons and bases for the rating reduction.  
The statement of the case and supplemental statements of the 
case provided the veteran with the applicable criteria for 
restoration of a rating.  These notification letters were 
sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative.  These notifications were not returned by the 
United States Postal Service as undeliverable, see Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.  

A remand of this matter for further development would not 
avail the veteran or aid the Board's inquiry, and would only 
serve to unnecessarily delay a decision.  See Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

The veteran maintains that he continues to experience 
frequent pain due to his postoperative residuals of a left 
varicocele, with inguinal nerve irritation and entrapment 
history.  He asserts that the May 1999 rating action was 
incorrect for reducing his disability rating from 20 percent 
to noncompensable.  He seeks restoration of the 20 percent 
rating for his left varicocele disability.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 1991).

Applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued at the same level for 5 years or more.  38 
C.F.R. § 3.344(c).  In the veteran's case, the Board notes 
that, at the time of the rating decision in May 1999, the 
evaluation of 20 percent for postoperative residuals of a 
left varicocele operation, with inguinal nerve irritation and 
entrapment history, had been in effect since November 1991, 
which was more than 5 years and, therefore, the provisions of 
38 C.F.R. § 3.344(a) apply in this case.

By rating action in November 1955 the veteran was granted 
service connection and a noncompensable rating for 
postoperative left varicocele.  

On VA examination in December 1991 the veteran complained of 
pain in the groin area and hip.  Examination revealed four 
well healed scars.  There as no swelling.  Examination of the 
left scrotum revealed some hardness that was secondary to 
multiple surgical procedures.  There was no hydrocele and no 
varicocele.  The examiner noted that there was no recurrence 
of either a left inguinal hernia or of a hydrocele.  He noted 
that the surgery appeared to have removed an offending 
epididymitis, which presumably caused most of the veteran's 
problems.  The examiner noted that in all likelihood there 
would be no further recurrence.

VA outpatient treatment records dated from February 1992 to 
July 1992 show complaints of pain at the left inguinal 
incision site with radiation to the groin and left thigh.  
The impression in February 1992 was stable status post left 
hydrocelectomy and questionable inguinal nerve 
irritation/entrapment status post ringplasty/lipoma excision.  

In a December 1992 rating decision, the RO granted the 
veteran an increased rating of 20 percent for his left 
varicocele disability, effective from November 1, 1991, 
following termination of a temporary total rating pursuant to 
38 C.F.R. § 4.30.  The RO noted that while there was no 
recurrence of hydrocele, there was evidence of a localized 
tender scar/pain which supported a 10 percent evaluation.  In 
addition, there was evidence of pain radiating down into the 
inner thigh and left extremity reflecting an inguinal nerve 
irritation or entrapment which provided for a separate 10 
percent evaluation.  The RO assigned the veteran a combined 
rating of 20 percent under analogous Diagnostic Code 7599-
7523 with service connection extended to include inguinal 
nerve irritation plus entrapment.  

A June 1993 VA examination report indicates that the veteran 
had a 10 month history of deep venous disease of the left 
lower extremity.  The examiner noted that the deep venous 
disease was not associated with or related to the veteran's 
previous surgery of spermatocele/varicocele, inguinal hernia, 
or back condition.

On VA examination in February 1996 the veteran reported that 
ever since his first surgery he got a sensation of twinges 
when he coughed.  They occurred just a few times a weekend 
and would also happen with some excess bending.  He said that 
it was like a shock and that they sometimes lasted for up to 
45 minutes and that he had to lay down.  He said the pain was 
indurated at the bottom of his testicle.  He also reported 
tingling that came from the bottom of the testicle.  The 
tingling could come on once or twice a month with twinges.  
Objectively, the veteran's testes were of good size.  The 
examiner felt that there was a varicocele above the left 
testicle.  There were two scars, one along the inguinal 
ligament that the veteran stated was where his second surgery 
was done.  The other scar was alongside the umbilicus about 
an inch over to the left, then extending in a horizontal 
somewhat downward manner.  There were no hernias in either of 
those areas.  The examiner noted that there was no atrophy or 
absence of the testicles.  The testicles were both of 
good/normal size.  The consistency of the testicles appeared 
to be normal.  

The veteran was afforded a VA examination in November 1998.  
The examiner noted that the veteran fathered children in 1980 
and 1985.  The veteran complained of loss of erectile 
function.  The veteran reported no dysuria and no hesitancy 
of his urinary stream.  The examiner noted that the veteran 
had well healed scars and that he did not currently have a 
left hydrocele or varicocele.  The examiner noted that the 
veteran's last hospitalization for his genitourinary problem 
was in 1991.  The veteran was not taking any medication for 
postoperative residuals of a varicocele.  The examiner noted 
that the veteran had some pain which was previously noted to 
be radiculopathy rather than ilioinguinal nerve neuritis.  
The examiner reported that inspection and palpation of the 
penis, testicles, epididymis, and spermatic cord were all 
within the range of normal.  The veteran had no testicular 
atrophy.  Sensation was normal and there was no neuritis.  
The diagnosis was erectile dysfunction.  The examiner noted 
that the veteran had had a varicocele repair in 1954 which 
did not keep him from having children.  He further noted that 
the veteran currently had retrograde ejaculation secondary to 
transurethral resection of the prostate.  

The veteran was afforded a VA examination in January 1999.  
The examiner noted that the veteran had a varicocele repaired 
in service, and in 1990, had a hernia repair.  The examiner 
further noted that those operations were successful and that 
the wounds were well healed.  The examiner stated that the 
veteran's claim was primarily one of sexual dysfunction.  The 
examiner opined that the varicocele repair in service did not 
have an impact upon the veteran's sexual activity, as he 
fathered two children subsequent to that surgery.

The veteran appeared before a hearing officer at the RO in 
November 1999.  The veteran testified that he had frequent 
urinary tract infections and frequent urination, which he 
attributed to residuals of a left varicocele operation with 
inguinal nerve irritation and entrapment history.  The 
veteran reported that since his surgery he always had trouble 
with his left side, and that it hurt to sleep on his left 
side.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in December 2001.  The 
veteran stated that he was unable to maintain an erection 
which he attributed to his varicocele surgery in service.  He 
further testified that his testicles had shrunk in size and 
that he was on continued drug therapy for his testicle 
disability.  The veteran reported pain in the left side which 
he attributed to his residuals of a left varicocele 
operation, with inguinal nerve irritation and entrapment 
history.

As noted above, 38 C.F.R. § 3.344(a) requires that a 
veteran's rating not be reduced unless the examinations upon 
which the reduction is based are as full and complete as the 
examinations upon which the rating was granted or continued.  
The Board is of the opinion that the VA examinations upon 
which the veteran's left varicocele disability was reduced 
were not as full and complete as the February 1996 VA 
examination, based upon which the RO continued the veteran's 
20 percent rating in a March 1996 rating action.  The 
February 1996 VA examination was made for the purpose of 
determining the degree of the veteran's left varicocele 
disability.  The examination report revealed continued 
intermittent pain and noted that there appeared to be a 
varicocele above the veteran's left testicle.  The November 
1998 and January 1999 VA examinations appear to have been 
made to determine the etiology of the veteran's erectile 
dysfunction and not to determine the severity of his left 
varicocele disability.  Furthermore, the November 1998 and 
January 1999 VA examination reports do not indicate that the 
veteran's residual scars were examined to determine if they 
were painful and tender.  The assignment of the 20 percent 
rating in December 1992 was partially based on February 1992 
and July 1992 VA outpatient treatment examination findings of 
pain at the incision site, as findings with regard to a scar.  
Accordingly, the Board finds that the RO's rating action in 
May 1999, which reduced the veteran's rating from 20 percent 
to noncompensable, was based on examinations not as full and 
complete as the examinations upon which the veteran's 20 
percent rating was assigned and continued.  Since the May 
1999 rating action did not meet the requirements of 38 C.F.R. 
§ 3.344, the reduction was improper, and restoration of the 
20 percent rating is warranted. 



ORDER

Entitlement to restoration of a 20 percent disability 
evaluation for postoperative residuals of a left varicocele, 
with inguinal nerve irritation and entrapment history, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

